        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 1 of 31
                      UNITED STATES DISTRICT COURT

                              DISTRICT OF NEW HAMPSHIRE

ROBERT W. CLOUGH, on behalf of                          Case No.: 1:17-cv-00411-PB
himself and all others similarly situated,
                                                        DECLARATION OF ERIC
                 Plaintiff,                             SCHACHTER REGARDING
                                                        SETTLEMENT
      vs.                                               ADMINISTRATION

REVENUE FRONTIER, LLC, ET AL.,                          Hon. Paul Barbadoro
          Defendant.



I, Eric Schachter, hereby declare as follows:

       1.      I am a Vice President with A.B. Data, Ltd. (“A.B. Data”). A.B. Data has been selected

by the parties to act as the Settlement Administrator in this case after a competitive bidding process.

I am fully familiar with the facts contained herein based upon my personal knowledge, and if called

as a witness, could and would testify competently thereto.

       2.      I have implemented and coordinated some of the largest and most complex class action

notice and administration programs in the country. The scope of my work includes notification,

claims processing, and distribution programs in all types of class actions, including but not limited to

TCPA, consumer, antitrust, securities, ERISA, insurance, and government agency settlements.

       3.      A.B. Data has also been appointed as notice, claims, and/or settlement administrator

in hundreds of high-volume TCPA, consumer, antitrust, securities, ERISA, insurance, and

government agency cases. A profile of A.B. Data’s background and capabilities, including

representative case and client lists, is included as Exhibit 1.

                                             NOTICE PLAN
       4.      The proposed notice plan includes direct notice to all Settlement Class Members for

whom a mailing address is available after reverse directory searches using the telephone numbers on

the Class List. Other forms of notice, such as the digital media campaign discussed below, will

provide coverage in the event that the outreach via direct mail reaches fewer Settlement Class
Members than anticipated.




                                                    1
       Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 2 of 31
       5.   Prior to mailing the Mail Notice to Settlement Class Members, A.B. Data will process

all mailing addresses through the United States Postal Service’s National Change of Address database

(“NCOA”). Mail Notices will be mailed to the updated mailing addresses where applicable. Further

analysis will be done of any Mail Notices returned as undeliverable after use of the NCOA database

and follow up direct Mail Notice will be provided where appropriate.

       6.      To supplement the direct notice efforts, A.B. Data will also execute digital banner ads

through the Google Display Network, the Google AdWords/Search platform, Facebook, and over

Twitter. Utilizing the known contact information and demographics of the Class, the digital banner

ads will be specifically targeted to Settlement Class Members and likely Settlement Class Members.

                                  WEBSITE AND TELEPHONE
       7.      To assist potential Settlement Class Members in understanding the terms of the
Settlement and their rights, A.B. Data will establish a case-specific toll-free telephone number and a

case-specific website.

       8.      A.B. Data will implement and maintain a toll-free telephone number with an

automated interactive voice response system. The toll-free telephone number will appear in the

Mailed Notice. The automated interactive voice response system will present callers with a series of

choices to hear prerecorded information concerning the Settlement. If callers need further help, they

will have an option to request a call-back from a live operator.

       9.      A.B. Data will also implement and maintain a case-specific website for this matter.

The website address will appear on the Mailed Notice and digital banner ads. The website will

provide, among other things, a summary of the case, functionality for Settlement Class Members to

submit their claims online, all relevant documents, important dates, and any pertinent updates

concerning the litigation or the Settlement process.

                                   EXCLUSION PROCESSING
       10.     The Mailed Notice will provide that Settlement Class Members may request exclusion

by sending a written, mailed request to the Settlement Administrator. A.B. Data will receive and

process all requests for exclusion. A.B. Data will also promptly circulate to the parties copies of all

such requests and a report that tracks each request and whether the required information was included.




                                                  2
           Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 3 of 31
                                  CLAIMS PROGRAM
       11.      Claim Forms will not be required to be submitted by Settlement Class Members with

known addresses who receive notice by mail. Settlement Class Members who did not receive notice

by mail shall be permitted to make a Claim by mail or online through the Settlement website. The

Net Settlement Fund will ultimately be distributed to Settlement Class Members with Known

Addresses and Claimants who submit a valid Claim by mail or online.

                                     FEES AND EXPENSES
       12.      To fully administer the proposed Settlement pursuant to the terms of the Settlement

Agreement between the parties, A.B. Data estimates professional fees and expenses to total

approximately $100,000, which includes approximately $45,000 in print, postage, and media

expenses; approximately $12,000 in telephone and website expenses; and approximately $35,000 in
professional fees.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and

correct.



Executed this 18th day of March 2020.




                                                            _____________________________
                                                                      Eric Schachter




                                                 3
   Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 4 of 31




EXHIBIT 1 To Declaration of Eric Schacter:
AB Data, Ltd. Profile
              Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 5 of 31




Headquarters          New York                 Washington, D.C.         Florida                        Israel
600 A.B. Data Drive   One Battery Park Plaza   1808 Swann Street, NW    3507 Kyoto Gardens Drive       19 Weissburg Street
Milwaukee, WI 53217   32nd Floor               Washington, D.C. 20009   Palm Beach Gardens, FL 33410   Tel Aviv 69358
p: 866-217-4470       New York, NY 10004       p: 202-618-2908          p: 561-336-1801                Israel
f: 414-961-3099       p: 646-290-9137          f: 202-462-2085          f: 561-336-1808                p: +972 (3) 720-8782




                                                                                                  info@abdataclassaction.com
                                                                                                                        Rev. 8/1/17
              Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 6 of 31



      ABOUT A.B. DATA

      Founded in 1981, A.B. Data has earned an international reputation for expertly managing the complexities
      of class action administration in securities class actions, Securities and Exchange Commission (SEC)
      enforcement actions, and ERISA, consumer, antitrust, employment, civil rights, insurance, environmental,
      wage and hour, and other class action cases. A.B. Data’s work in all aspects of class action administration
      has been perfected by decades of experience. Dedicated professionals deliver A.B. Data’s all-inclusive
      services, working in partnership with its clients to administer their class action cases effectively, efficiently,
      and affordably, regardless of size or scope.

      A.B. Data has administered hundreds of class action cases involving billions of dollars in total
      settlements. A.B. Data was among the 5,000 fastest-growing companies on the 2010 Inc. and 2013 Inc.
      500|5000, an exclusive ranking of the nation’s entrepreneurial businesses. We were the only class action
      administration company to achieve this elite standing in 2010.

      Whether notifying millions of class members in the United States or throughout the world, processing
      millions of claims, or printing and distributing millions of checks, A.B. Data matches its talent and
      technology to the specific needs of its clients, delivering unparalleled service on time and on budget
      without ever compromising quality.

      A.B. Data offers unmatched resources and capacity, and is capable of expertly administering any class
      action notice, settlement, and/or fund administration. We offer the highest level of security and have the
      in-house capacity to mail four million personalized pieces every 24 hours. The company’s 170,000-
      square-foot mail distribution center, with its own on-site United States Postal Service (USPS) substation,
      is one of the nation’s largest and most advanced facilities. In addition, A.B. Data has been entrusted to
      Magnetic Ink Character Recognition- (MICR-)print and mail more than 20 million checks in one year
      alone and has the capacity to print and mail 1 million checks per day.

      A.B. Data has administered some of the largest and most complex class action cases in history. Our
      success is driven by passion for class action administration and our focus on client relationships. An
      intensely case-specific approach and a philosophy of respect and professionalism toward our clients and
      claimants guide every aspect of our work, from the presettlement phase through notice administration,
      claims processing, and fund distribution.

      A.B. Data administers class action cases on schedule and on budget with accuracy and efficiency. Trust
      the extraordinary, experienced professional talent at A.B. Data, and retain our services.

                                                info@abdataclassaction.com




Headquarters           New York                   Washington, D.C.         Florida                        Israel
600 A.B. Data Drive    One Battery Park Plaza     1808 Swann Street, NW    3507 Kyoto Gardens Drive       19 Weissburg Street
Milwaukee, WI 53217    32nd Floor                 Washington, D.C. 20009   Palm Beach Gardens, FL 33410   Tel Aviv 69358
p: 866-217-4470        New York, NY 10004         p: 202-618-2908          p: 561-336-1801                Israel
f: 414-961-3099        p: 646-290-9137            f: 202-462-2085          f: 561-336-1808                p: +972 (3) 720-8782




                                                                                                     info@abdataclassaction.com
                                                                                                                           Rev. 8/1/17
      Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 7 of 31




                                                       TABLE OF CONTENTS
DOUR CASE
FACTORS THAT DIFFERENTIATE A.B. DATA

CLASS ACTION ADMINISTRATION SERVICES

     Presettlement Consultation

     Notice Administration

     Publication Notice, Print Media, Social Media, and Digital Media

     Reach and Frequency Analysis

     Claims Processing

     Development of Distribution Plans

     Fund Distribution

     Call Center

     Website Services

     Secure Environment

     Data Security

     Fraud Prevention and Detection

     Accountability and Reporting

     Community and Diversity

     Environmentally Friendly Business

A.B. DATA’S LEADERSHIP

NOTABLE NON-CLASS-ACTION ENGAGEMENTS

NOTABLE CLASS ACTION ENGAGEMENTS




                                                                        info@abdataclassaction.com
                                                                                          Rev. 8/1/17
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 8 of 31



                             FACTORS THAT DIFFERENTIATE A.B. DATA

•   A.B. Data’s competitive and transparent pricing structure contains no hidden fees or unpredictable
    expenses. No out-of-scope or additional services or costs are incurred without clients’ prior approval.

•   Our experienced class action administration team includes attorneys and CPAs who handle every
    aspect of the administration and deliver an impeccable work product with exemplary service. Our
    executive and management professionals have, on average, 14 years or more of industry experience,
    and our client services/project employees average ten years.

•   We rapidly respond to our clients’ needs and strive to exceed their expectations in every detail.

•   A.B. Data’s notice programs are known worldwide for their innovation, efficiency, and compliance
    with due process requirements.

•   Our customized approach results in simplified claims processing, quick distributions, and
    considerable cost savings.

•   A.B. Data’s proprietary fraud detection database prevents payment of fraudulent claims.

•   Our call center operates 24/7 and contains state-of-the-art telecommunications systems designed to
    meet the requirements of all administration projects.

•   Our cutting-edge information and systems technologies enable us to provide superior quality control
    and quality assurance.

•   Our proprietary online claims-submission system allows class members to submit claims in a fast,
    flexible, and cost-effective manner.

•   A.B. Data offers the highest level of security and has the in-house capacity to mail 4 million
    personalized pieces every 24 hours. A.B. Data’s 170,000-square-foot mail distribution center, with its
    own on-site USPS substation, is one of the nation’s largest and most advanced facilities.

•   We maintain a neutral focus when working with multiple clients, including class counsel, defense
    counsel, defendant companies, government entities, special masters, and claims-filing services.

•   A.B. Data’s in-house printing, mailing, and operational facilities streamline communication and
    maintain the highest level of security.

•   Documents are designed to withstand legal scrutiny through accurate, efficient, and timely
    preparation.

•   Clients receive updates with the latest developments in class action and industry news.




                                                                                               P a g e | 4 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 9 of 31



                           CLASS ACTION ADMINISTRATION SERVICES
                                                             PRESETTLEMENT CONSULTATION
A.B. Data helps its clients to prepare a stronger case. During investigation and discovery, our electronic
records management and proven procedures enable our team to quickly provide a fully interactive media
package for court presentations and settlement negotiations.
By retaining A.B. Data, clients gain confidence that their case management is rock-solid from the start with
    • Document analysis, organization, and conversion into an interactive media package
    • Consultation on proposed plans of allocation and damages analyses by our experienced
        administration team and certified public accountants
    • Assistance with “reach and frequency” analysis
    • Consultation for designing and implementing preliminary notice programs that will withstand
        objections and challenges, as well as meet legal statutes and CAFA requirements
    • Consultation to determine probable claim rates and settlement structures in an effort to avoid
        unexpected delays and additional costs that can arise when providing notice and distributing a
        settlement fund
                                                                      NOTICE ADMINISTRATION
A.B. Data is an industry leader in full-service class action notice administration. Our class action notice
programs are known worldwide for their efficiency, effectiveness, affordability, and compliance with
Federal Rule of Civil Procedure 23 and due process requirements. Our services include class member
location; third-party outreach; and media, internet, email, and direct-mail notice.
A.B. Data has designed and implemented some of the largest and most complicated national and
international antitrust and class action notifications in the world. Globally, A.B. Data has successfully
notified millions of class members throughout 137 countries in more than 80 languages. Domestically, as
part of our multifaceted approach to class member location, A.B. Data is a licensee of various postal
products, including NCOALink, which tracks millions of moves across the United States.
As a leading class action notice administrator, A.B. Data produces high volumes of notice documents
with accuracy, speed, and quality. We print customized notice packages in a cost-efficient format that
substantially improves the efficacy of the notice program.
A.B. Data’s team of attorneys, proofreaders, design specialists, and experienced Project Managers ensures
that all notice packages are clear, accurate, and easy to understand. We
     • Identify and locate potential class members via proprietary methods and research tools
     • Design and implement synergistic media notice campaigns (online, print, radio, and television)
     • Develop and implement case-specific third-party outreach campaigns
     • Coordinate legal translation of notice documents
     • Draft CAFA notices, identify appropriate government agencies, and disseminate CAFA notices
     • Utilize a proprietary list of over 5,000 domestic and international banks, brokers, and other
          nominees (for securities class action cases and SEC enforcement actions)
  PUBLICATION NOTICE, PRINT MEDIA, SOCIAL MEDIA, AND DIGITAL MEDIA
A.B. Data’s Media Notice Division is led by Linda V. Young, a media veteran with decades of class action
media notice expertise in some of the most prominent cases in the industry. As Vice President of Media,
Young develops media notice plans along with Thomas R. Glenn, President; members of the Development
Management Team; Mary Getz, Vice President, Digital Media; and Kelly Gardner, Vice President, List
Services.




                                                                                              P a g e | 5 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 10 of 31

The Media Notice Division will also provide expertise on Rule 23, MRI-generated audience analysis, reach
and frequency analysis, and direct-marketing tactics to reach unidentified class members. Under Young’s
leadership, the A.B. Data Media Division continues to expand the array of targeted media solutions for class
action notice programs.
                                                                                CLAIMS PROCESSING
A.B. Data’s customized approach combines accuracy, accountability, and speed with our human touch.
Each claim is reviewed in detail and processed precisely in accordance with the court-approved plan of
allocation or settlement stipulation. A.B. Data’s claims-processing services include paper and electronic claims
processing, with optical character recognition technology to convert claims and correspondence into
electronically searchable databases.
A.B. Data’s proprietary Claims Engine, created by expert software engineers in collaboration with the
Claimant Services Department, offers an extremely flexible workflow engine that allows high-speed
claims imaging and processing without compromising quality. The database’s high level of automation
allows maximum control and provides a comprehensive and accurate claims solution. The A.B. Data
Claims Engine contains the following special features:
    • Eligibility criteria formula, which allows automatic flagging of claimants that do not meet the
        established criteria
    • High-speed, bar-coded claims-processing system
    • Complete tracking of all claims administration-related activities
    • Case-specific algorithms and formulas for the calculation of individual payments and pro rata
        distributions.
When processing is complete and recommendations must be made to the court for settlement distribution,
A.B. Data prepares timely affidavits that are accurate, concise, supported by the required documentation,
and designed to withstand legal scrutiny. A.B. Data has the in-house capacity to process millions of
pages, but every process is transparent, and every claim is handled as if it were the only one.
Whether processing a claim form requires only a signature or detailed data with supporting
documentation, A.B. Data’s claims administration team
   • Prepares affidavits and recommendations drafted by experienced class action litigators and
      accounting professionals
   • Assures that the lead plaintiff’s claim is filed timely and correctly
   • Verifies claims substantiations, as well as flags deficiencies and resolutions
   • Detects and rejects fraudulent, duplicate, or excluded-party claims
   • Processes exclusion requests and objections within two hours of receipt
   • Calculates recognized losses and individual payments
   • Manages claim-related correspondence
   • Audits claims processing, including quality control and quality assurance
   • Provides comprehensive on-demand reporting

                                                    DEVELOPMENT OF DISTRIBUTION PLANS
A.B. Data’s team of fund administration professionals includes attorneys, certified public accountants, and
certified financial analysts and auditors. They bring years of dedicated experience assisting investors with
SEC enforcement actions and private securities litigations.
We have developed hundreds of distribution plans, all in accordance with applicable orders, laws,
regulations, policies, and procedures. Our customized approach to every case results in timely
distributions, user-friendly claims processes, and greater cost savings. Depending upon the circumstances
of each action, A.B. Data works in concert with its clients to conduct relevant economic and financial
analyses, develop related methodologies for loss calculation, create appropriate plans of allocation, and if
applicable, generate targeted notice programs and claims processes.




                                                                                                  P a g e | 6 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 11 of 31


                                                                             FUND DISTRIBUTION
A.B. Data provides a full-service solution to settlement fund distribution. Our team of certified public
accountants and financial advisers expertly manages fund distribution while meeting legal, financial, and
governmental requirements. We offer complete escrow services; establish qualified settlement funds;
print and mail checks, vouchers, and/or coupons; electronically distribute cash or stock; and provide
tax services. We also
    • Establish and maintain accounts (escrow, FDIC-insured controlled distribution, or managed
        distribution), with daily account reconciliations and records of all distributions
    • Create fund investment strategies
    • Electronically transfer cash and/or common stock
    • Utilize positive pay
    • Securely print and mail checks (up to 1 million per day)
    • Monitor outstanding and cleared checks
    • Investigate and attempt to resolve issues with undelivered checks
    • Provide detailed reporting, including completion of the standardized fund accounting report (SFAR)
    • Offer all-inclusive tax and accounting services, including 1099 and W-2 tax reporting

                                                                                         CALL CENTER
A.B. Data’s multilingual call center utilizes state-of-the-art telecommunications systems designed to meet
the specific requirements of any administration project, as well as to maximize the financial and service
goals of our clients.
Our call center is managed by full-time staff well versed in the specific details of every case. Our skilled
multilingual customer service representatives are trained using case-specific materials and resources and
use telephone scripts written by our attorneys and approved by our clients.
Quality assurance and quality control procedures ensure the transmission of clear and accurate
information to class members in a courteous and professional manner. The call center is able to handle
large call volumes for notice mailing and emailing, claims administration, deficiency and rejection letter
mailings, and distribution check mailings.
In addition to providing class members with superior-quality service, our customer service representatives
can respond to online and email inquiries; document notice, claim form, and call-back requests; and
return calls on a next-business-day basis regarding the status of an administration.
Clients may also utilize A.B. Data’s advanced interactive voice response (IVR) system, which is a cost-
effective way for class members to receive informational announcements, request notices and claim forms,
and obtain case-specific details. Our IVR system provides toll-free telephone numbers, multilingual
customer service representatives, and Teletype (TTY) for deaf and hearing-impaired individuals.

                                                                                WEBSITE SERVICES
In cases where a website is required, A.B. Data in each instance designs, hosts, and maintains a case-
specific website via which class members have access to relevant case information and updates, key
documents, and downloadable notice and claim documents. Depending upon the circumstances of the
specific case, the website could include the following:
    •    Case status
    •    Responses to frequently asked questions
    •    Online claim forms and instructions
    •    Real-time claim status updates
    •    Case contact information
For all Web-based features, A.B. Data’s system has complete functionality using the three most recent
versions of industry-standard browsers. Samples of case-specific websites developed by A.B. Data can be
obtained by referencing cases on our website at abdataclassaction.com/cases/.




                                                                                              P a g e | 7 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 12 of 31


                                                                            SECURE ENVIRONMENT
A.B. Data’s facilities provide the highest level of security and customization of security procedures,
including
    • A Secure Sockets Layer server
    • Video monitoring
    • Limited physical access to production facilities
    • Lockdown mode when checks are printed
    • Background checks of key employees completed prior to hire
    • Frequency of police patrol – every two hours, with response time of five or fewer minutes
    • Disaster recovery plan available upon request
                                                                                       DATA SECURITY
A.B. Data is committed to protecting the confidentiality, integrity, and availability of information we
collect from our clients, investors, and class members. We transmit, save, and process an immense
quantity of electronic information on a daily basis. A.B. Data’s Information Security Policy includes
procedures intended to address all information-security issues for A.B. Data’s divisions, departments,
employees, vendors, and clients.
A.B. Data has a number of high-profile clients, including the Securities and Exchange Commission
(SEC), the United States government, and the Government of Israel, direct-banking and payment-service
companies for popular brands, and some of the largest credit-card issuers in the world.
A.B. Data is frequently subject to physical, logical, data, and information system security reviews and
audits. We are compliant with our clients’ security standards as well as with ISO/IEC 27001/2 and
Payment Card Industry (PCI) data-security standards, the Gramm-Leach-Bliley Act of 1999, the National
Association of Insurance Commissioners’ regulations, the Health Insurance Portability and
Accountability Act (HIPAA) of 1996, and the Health Information Technology for Economic and Clinical
Health Act (HITECH).
The Government of Israel has determined that A.B. Data is compliant with its rigorous security standards
in connection with its work on Project HEART (Holocaust Era Asset Restitution Taskforce).
A.B. Data’s fund distribution team has been audited by EisnerAmper LLP and was found compliant with
class action industry standards and within 99% accuracy. EisnerAmper LLP is a full-service advisory and
accounting firm and is ranked the 15th-largest accounting firm in the United States.
In addition, as part of PCI compliance requirements, A.B. Data has multiple network scans and audits
from third-party companies, such as SecurityMetrics and 403 Labs, and is determined to be compliant
with each of them.

                                                        FRAUD PREVENTION AND DETECTION
A.B. Data is at the forefront of class action fraud prevention.
A.B. Data maintains and utilizes comprehensive proprietary databases and procedures to detect fraud and prevent
payment of allegedly fraudulent claims. We are in constant communication and collaboration with federal, state,
and local law enforcement agencies in an effort to identify and prevent fraudulent claims from being paid.
We review and analyze various filing patterns across all existing cases and claims. Potential fraudulent
filers are reported to our clients as well as to the appropriate governmental agencies.




                                                                                                 P a g e | 8 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 13 of 31


                                                          ACCOUNTABILITY AND REPORTING
A.B. Data has the expertise necessary to provide project-management services to ensure that all work is
completed timely, accurately, and precisely to our clients’ specifications. Upon request, we provide
affidavits detailing the methodologies employed in notice administration, claims processing, and fund
administration, as well as expert testimony and audit trail reporting.
A.B. Data tracks and audits every aspect of daily production with
   • Receipt of files (noting any issues with transmission)
   • Status reports regarding claims or check status
   • Audited and confirmed record counts
   • Confirmation of mailings
   • Inventory counts
   • Daily production counts reported on a weekly basis
Once funds are fully distributed, we provide a detailed accounting of fund sources and usage with a listing
of individual disbursements. We maintain records of all disbursements to answer class member inquiries,
investigate and resolve undelivered material, monitor outstanding and cleared checks, and maintain mailing
and financial databases for an agreed-upon period.

                                                                    COMMUNITY AND DIVERSITY
A.B. Data maintains employment policies that highlight and support diversity within the company and
utilizes employment programs that benefit minorities in the community. At the company’s mail
processing center, located in a HUBZone (Historically Underutilized Business Zone), more than half of
the employees are minorities. A.B. Data continues to partner with community organizations to increase
minority employment opportunities and benefits.
By participating in employment service programs, such as the Transitional Jobs Demonstration Project,
A.B. Data helps to create jobs and build partnerships that improve people’s lives with valued job
opportunities. Operated by Policy Studies, Inc. (PSI), this important project helps to connect Milwaukee-
area employers with qualified job seekers.
As part of the 30th Street Industrial Corridor, a nonprofit organization that advocates on behalf of the
corridor-area community, A.B. Data works diligently to restore the economic vitality of the area,
providing industry, jobs, and safety to its members, residents, and visitors.
In addition, A.B. Data’s mail-processing center is located in Milwaukee’s Renewal Community, a targeted area
that was designated for renewal from 2002 to 2009. A.B. Data partnered with other businesses to guide and
promote development that created jobs, generated wealth, and strengthened the urban environment.
A.B. Data maintains its assistance to workers in need of additional services through State of Wisconsin
employment programs, such as Welfare-to-Work (WtW), so that eligible employees receive FoodShare
and medical benefits as well as day-care services. Through participation in these and other available
employment programs, A.B. Data continues in its commitment to enhancing people’s lives by providing
quality employment opportunities.
                                                 ENVIRONMENTALLY FRIENDLY BUSINESS
A.B. Data conserves its resources and operates as a green business. Paper claim forms are imaged and stored
on A.B. Data’s secure SQL server, and all claims processing is done electronically. We emphasize the need
for recycling and encourage the use of recycled products. Our policies compel employees to turn off their
computers when not in use, and email communications are encouraged to the extent possible.
A.B. Data’s headquarters in Milwaukee was designed with the environment in mind. Upon purchasing the
16-acre campus in September 2007, A.B. Data renovated the 30-year-old building, utilizing natural
elements such as cork, bamboo, and concrete, and upgraded its mechanical and electrical systems to
optimize efficiency. For its efforts, A.B. Data won the Milwaukee Business Journal’s Real Estate Award
for Best Environmentally Friendly Project.




                                                                                              P a g e | 9 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 14 of 31



                                                               A.B. DATA’S LEADERSHIP

A.B. Data’s administration team is composed of the following key executives, who collectively have
decades of experience settling and administering class actions:
Bruce A. Arbit, Co-Managing Director, one of the founders of the A.B. Data Group, serves as
Chairman of the Board. Additionally, Mr. Arbit is the Chairman of the United Israel Appeal and has
served as President and General Campaign Chair of the Milwaukee Jewish Federation. Mr. Arbit
currently serves as the Treasurer of the Jewish Telegraphic Agency and on the Boards of the Milwaukee
Jewish Community Foundation and the American Joint Jewish Distribution Committee. Mr. Arbit has
been a member of the Jewish Agency for Israel Board of Governors since June 2002, is a member of
Jewish Agency Executives, and chairs the Committee on Israel Government Relations. Mr. Arbit has also
served on the Boards of community banks for more than 25 years.
Thomas R. Glenn, President. Mr. Glenn’s management of A.B. Data’s Class Action Administration
Company includes designing and implementing notice plans and settlement administration programs for
antitrust, securities, and Securities and Exchange Commission settlements and SEC disgorgement fund
distributions, as well as consumer, employment, insurance, and civil rights class actions. Mr. Glenn
previously served as Executive Vice President at Rust Consulting and has more than 25 years of industry
executive management experience.
Eric Miller, Senior Vice President, as a key member of A.B. Data’s Class Action Administration
Leadership Team, oversees the Case Management Department and supervises the operations and procedures
of all of A.B. Data’s class action administration cases. Mr. Miller is recognized in the class action
administration industry as an expert on securities, SEC, consumer, product recall, product liability, general
antitrust, pharmaceutical antitrust, and futures contract settlements, to name a few settlement types. Prior to
joining A.B. Data, Mr. Miller served as the Client Service Director for Rust Consulting, responsible there
for its securities practice area. He has more than 15 years of operations, project management, quality
assurance, and training experience in the class action administration industry. In addition, Mr. Miller
manages A.B. Data’s office in Palm Beach Gardens, Florida.
Ravin Raj, Vice President-Operations, has more than 12 years of experience in class action claims
management, document management, and insurance claims remediation. Mr. Raj’s responsibilities for
A.B. Data’s Class Action Administration Company include heading the shared operations center, which
includes mailroom, call center, claims processing, quality control, and information systems operations.
His areas of expertise include business process development, strategic/tactical operations planning and
implementation, risk analysis, budgeting, business expansion, growth planning and implementation, cost
reduction, and profit, change, and project management. In his previous position, as Assistant Vice
President-Operations at RR Donnelley India Pvt. Ltd., in Chennai, India, he led a team of more than 400
employees with the capacity to process more than 4 million claims a year, servicing several leading
claims administrators. Mr. Raj managed six of the top ten securities class action settlements, by settlement
value, including several multibillion-dollar settlements. His background also includes work as a Project
Lead for iMarque Solutions Pvt. Ltd., Chennai, India.
Linda V. Young, Vice President, Media, oversees the Media Department and is responsible for the direction,
development, and implementation of media notice plans for A.B. Data’s class action clients. Prior to joining
A.B. Data, Ms. Young served as the Principal of Mile Marker Zero, LLC, a full-service marketing and
advertising consulting firm. She has more than 20 years of marketing, advertising, and media planning
experience, managing advertising for brands such as Georgia-Pacific, American Express, Denny’s, and Coca-
Cola. In addition, Ms. Young has developed and implemented national and international print- and earned-
media notice programs for some of the industry’s leading pharmaceutical, insurance, and securities class action
cases, including cases involving Premarin, Unity Life Insurance Co., and Morgan Stanley.




                                                                                                P a g e | 10 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 15 of 31

Eric Schachter, Vice President, is a member of A.B. Data’s Class Action Administration Leadership
Team. He has over 15 years of experience in the legal settlement administration services industry. Mr.
Schachter’s responsibilities include ensuring successful implementation of claims administration services
for A.B. Data’s clients in accordance with settlement agreements, court orders, and service agreements. He
also works closely with Project Managers to develop plans of administration to provide the highest level of
effective and efficient delivery of work product. Mr. Schachter has a bachelor’s degree in sociology from
Syracuse University, earned his law degree at Hofstra University School of Law, and was previously an
associate at Labaton Sucharow LLP in New York City.
Paul Sauberer, Director of Quality Assurance, is responsible for overseeing quality assurance and process
management, working diligently to mitigate risk, ensure exceptional quality control, and develop seamless
calculation programming. Mr. Sauberer brings more than 15 years of experience as a quality assurance
specialist with a leading claims-processing company where he developed extensive knowledge in securities
class action administration. He is recognized as the class action administration industry’s leading expert on
claims and settlement administrations of futures contracts class actions.
Al Wichtoski, CPA, Vice President and Chief Financial Officer, began as a Controller with A.B. Data
over 20 years ago. Mr. Wichtoski rose to a number of corporate administrative and financial management
positions before realizing his current role with the company. Mr. Wichtoski attained his financial
management expertise through a broad range of roles, including bank liaison, Internal Revenue Service
conduit, and final compliance officer for all financial accounts associated with A.B. Data. Mr. Wichtoski’s
responsibilities include risk management, budgeting, tax filing, statement preparation, and financial analysis.
Kathy Versteegh, Senior Vice President, Data Services Division, has been with A.B. Data since 1993. In
her current position, Ms. Versteegh oversees operations, client relationships, business development,
contracts, budget, security, postal affairs, and other key functions, leveraging her expertise in planning,
leading, and controlling resources within the organization to ensure the continued growth of the division.
As Vice President of Client Services and Marketing, she was responsible for business-critical communications,
client service operations, and marketing, in addition to serving as a Security Team and Corporate Management
Team member. Ms. Versteegh earned U.S. Postal Service and Postal Customer Council (PCC) professional
certificates in Management and Leadership, Intelligent Mail, Enhancing Mail Value, Mail Center Operations,
and PCC Leadership. In May 2010, she was elected the United States Postal Customer Council Co-Chair.
Currently, Ms. Versteegh is serving her second term as Co-Chair. She offers an outstanding track record
in business/organizational development, client satisfaction, and marketing strategies that include print,
internet, mail, trade show, and other sales and marketing communications.
Lizabeth Ludowissi, MQCCS, Vice President, Production, is responsible for overseeing the
production of all A.B. Data Group mailings and special projects. Ms. Ludowissi has experience in
virtually every role in the company, which provides her with invaluable insight into the needs of our
clients. During her tenure, Ms. Ludowissi has worked to streamline our Production Department,
implementing strict quality controls and overseeing all scheduling and coordination, including print
purchasing as well as data-processing, personalization, and mail-shop services. As a Mailpiece Quality
Control Certified Specialist (MQCCS), Ms. Ludowissi acts as the company’s Postal Liaison regarding all
USPS-related matters. Ms. Ludowissi is a member of the Wisconsin Direct Marketing Association and
the Milwaukee Postal Customer Council.
Adam Walter, PMP, Senior Project Manager, has more than nine years of experience managing a range
of securities class action settlements and SEC disgorgements totaling more than $3.5 billon. This includes
developing case administration strategies, overseeing daily operations of case administrations, ensuring
execution of client deliverables, providing case-related legal and administration support to case counsel,
overseeing notice dissemination programs, implementing complex claims-processing and allocation
methodologies, establishing quality assurance and quality control procedures, and managing distribution
of settlement funds. Mr. Walter frequently consults with clients in planning, reporting, and management of




                                                                                                P a g e | 11 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 16 of 31

each unique case to ensure that all requirements and objectives are met. Mr. Walter’s background as Project
Manager for a leading claims administrator brings his expertise on the development of case administration
strategies and service methodologies to A.B. Data’s Class Action Administration Company.
Steve Straub, Senior Project Manager, joined A.B. Data in February 2012. As a Senior Project Manager,
his responsibilities include developing case administration strategies, overseeing daily operations of case
administrations, ensuring execution of client deliverables, providing case-related legal and administration
support to case counsel, overseeing notice dissemination programs, implementing complex claims
processing and allocation methodologies, establishing quality assurance and quality control procedures,
and managing distribution of settlement funds. Mr. Straub’s experience in administering class action
settlements includes securities, consumer, and antitrust settlements, with a primary focus on antitrust
cases. He holds a Juris Doctor degree from Seton Hall University School of Law, Newark, New Jersey.
Linda Opichka, CPA, Quality Assurance Analyst, has over a decade of experience as a broker-dealer
auditor, trainer, and manager and, in 2008, passed the examination for Certified Anti-Money Laundering
Specialists. Ms. Opichka is responsible for managing and performing financial analysis, reviewing plans of
allocation, working with independent distribution consultants, and performing account reconciliations for
fund distributions. Prior to joining A.B. Data, Ms. Opichka conducted audits for Northwestern Mutual,
where she was a subject-matter expert for anti-money laundering and broker-dealer audits. Ms. Opichka was
also in charge of performing financial and compliance audits for broker-dealers and futures-commission
merchants at the Chicago Board of Trade.
Eric Schultz, MCSE, Information Technology Manager and Security Team Chairperson, has been
with A.B. Data for more than ten years, and is currently responsible for overseeing all information
technology areas for all A.B. Data divisions across the United States and abroad. As a Microsoft Certified
Systems Engineer (MCSE) with more than 20 years of experience in information technology systems and
solutions, Mr. Schultz has developed specializations in network security, infrastructure,
design/architecture, telephony, and high-availability network systems.
Dan Deschamps, Project Manager, since joining A.B. Data in November 2011, has handled a number of
positions developing substantial knowledge regarding the administration of consumer, ERISA, and high-
volume securities litigations. In his current role as Project Manager, he leads the planning and
implementation of projects to meet internal and external deadlines; manages the day-to-day operational
aspects of each of his assigned projects; continuously monitors and reports on the progress of his projects;
and resolves any issues and solves problems with projects throughout the project life cycle. He also works
closely with A.B. Data’s Senior Project Managers, clients, and others on each of his assigned projects and
coaches, mentors, and trains project team members. Mr. Deschamps’ specialties include ERISA and complex
consumer cases, but his practice areas also include SEC enforcement actions; Fair Debt Collection Practices
Act (FDCPA), Telephone Consumer Protection Act (TCPA), and personal injury protection (PIP) class
actions; Class Action Fairness Act (CAFA) mailings; and securities class actions. Mr. Deschamps received
his paralegal certificate from Harper College, Palatine, Illinois, where he was a member of Lambda Epsilon
Chi, the national honor society founded by the American Association for Paralegal Education.
Bridgett Ryland, Project Manager, joined A.B. Data in January 2014. She has handled a number of
positions developing substantial knowledge regarding the administration of class action settlements. She
works closely with A.B. Data’s Senior Project Managers, the Information Systems team, and clients on all
types of cases, including nonsecurities, FDCPA, ERISA, TCPA, and other types of class action
settlements. Ms. Ryland manages the day-to-day administration of case settlements, interacting with
multiple colleagues and consulting on many projects. She received both her bachelor’s degree in
communications and her master’s degree in education and professional development from Cardinal
Stritch University, Milwaukee, Wisconsin.




                                                                                             P a g e | 12 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 17 of 31

Anike Keller, Business Development Director, provides expertise in legal marketing strategies and brings
extensive experience in client relations to A.B. Data’s business development team. Previously, Ms. Keller
served the legal industry as part of the marketing group at a major class action law firm specializing in
securities and antitrust litigation. Ms. Keller’s knowledge and understanding of the class action industry, as
well as her client relationship skills, expand A.B. Data’s capacity to achieve its business development and
marketing goals effectively.




                                                                                               P a g e | 13 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 18 of 31



                        NOTABLE NON-CLASS-ACTION ENGAGEMENTS
Holocaust Era Asset Restitution Taskforce (Project HEART)
An initiative of the Government of Israel and the Jewish Agency for Israel (JAFI), Project HEART –
Holocaust Era Asset Restitution Taskforce – sought to provide the tools, strategy, and information to bring
about a small measure of justice to eligible heirs of Jewish victims, the victims themselves, and the Jewish
people as a whole.
During its initial phase, Project HEART focused on identifying individuals in 137 countries with potential
claims regarding the following types of private property for which no restitution was received after the
Holocaust era: (1) private property that was located in countries that were controlled by the Nazi forces or
Axis powers at any time during the Holocaust era; (2) private property that belonged to Jewish persons, as
defined by Nazi/Axis racial laws; and (3) private property that was confiscated, looted, or forcibly sold by
the Nazi forces or Axis powers during the Holocaust era.

Obama for America – 2008 and 2012
Retained by Obama for America in 2007, A.B. Data was responsible for designing, analyzing, and directing
its grassroots fundraising efforts for the presidential campaign of 2008. From February 2007 to Election Day
2008, A.B. Data’s direct-marketing efforts helped to elect President Barack Obama, raising a record amount
of money – almost $108 million – via the mail from more than 700,000 donors. As a result, A.B. Data was
reappointed to lead President Obama’s 2012 direct-marketing campaign in his attempt to gain reelection. As
the sole administrator of the direct-marketing campaign for Obama for America 2012, A.B. Data designed,
printed, and mailed each direct-marketing piece to raise money and awareness about President Obama’s
candidacy and efforts for reelection in 2012. A.B. Data’s effort shattered all previous records, raising more
than $147 million through the mail from almost 875,000 individual donors.

Doctors Without Borders/Médecins Sans Frontières
In 2009, A.B. Data was chosen to manage all facets of the direct-mail program for Doctors Without
Borders/Médecins Sans Frontières (MSF). MSF is one of the most respected organizations in the world,
having won the 1999 Nobel Peace Prize for its emergency medical humanitarian response to people around
the world caught in armed conflict or suffering from epidemics, malnutrition, and natural disasters without
access to health care. MSF is known for its fierce independence and its refusal to “look the other way” when
a crisis is caused by the failure of a government, either through passive or aggressive actions. MSF raises
$84 million a year through its direct-marketing program, and it mails 17 million prospect pieces annually.
MSF’s house file consists of 465,000 12-month donors and about 800,000 lapsed donors – and it has 38,000
monthly donors. MSF’s total house-file volume is 11 million a year.

Holocaust Victim Assets Litigation (Swiss Banks) – $1.25-billion settlement
As a court-appointed notice administrator for this litigation, A.B. Data played a key role in a worldwide
Phase I notice effort that resulted in the processing of more than 500,000 initial questionnaires. In Phase
III of the administration, A.B. Data delivered notice to more than 10,000 Jewish communities in 109
countries and administered international help and call centers in Phases I and III that directly assisted
more than 100,000 potential claimants.
A.B. Data created a class-appropriate notice targeting Romanies (Gypsies) in 48 countries and directed
hundreds of staff members to communicate orally and directly with Romani communities and individuals.
A.B. Data notified more than 2 million people and, as designated by the International Organization for
Migration (IOM), directly assisted more than 22,000 Romanies in 17 countries of central and eastern
Europe with claim completion.




                                                                                              P a g e | 14 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 19 of 31


German Forced Labour Compensation Programme (GFLCP)
As designated by the IOM, A.B. Data located more than 43,000 Romani survivors in 17 countries of
central and eastern Europe who were potentially eligible for humanitarian aid. A.B. Data created a
comprehensive database for the GFLCP and the Holocaust Victim Assets Litigation and directly assisted
more than 11,000 Romanies in eight central and eastern European countries with claim completion.

The Wilderness Society
In 2012, A.B. Data was chosen to oversee and implement all facets of the direct mail and online
fundraising programs for The Wilderness Society.
The Wilderness Society – with 500,000 members and supporters – is the leading American conservation
organization working to protect our nation’s beautiful wildlands. Since 1945, it has been at the forefront
of nearly every major public lands battle, and its collaborative style and focus on practical solutions have
saved some of our most beloved natural treasures from destruction.


                                  NOTABLE CLASS ACTION ENGAGEMENTS
A.B. Data and/or its team members have successfully administered hundreds of class actions, including
many major cases. Listed below are some of the most notable of these engagements.

Securities Cases
•   In re Fannie Mae 2008 Securities Litigation
•   In re Anadarko Petroleum Corporation Class Action Litigation
•   Ge Dandong, et al., v. Pinnacle Performance Limited, et al.
•   In Re: Rough Rice Commodity Litigation
•   Xuechen Yang v. Focus Media Holding Limited et al.
•   In re Massey Energy Co. Securities Litigation
•   In re Swisher Hygiene, Inc.
•   The City of Providence vs. Aeropostale, Inc., et al.
•   In re Metrologic Instruments, Inc. Shareholders Litigation
•   Public Pension Fund Group v. KV Pharmaceutical Company et al.
•   Pension Trust Fund for Operating Engineers, et al. v. Assisted Living Concepts, Inc., et al.
•   In re Lehman Brothers Equity/Debt Securities Litigation
•   In re: Platinum and Palladium Commodities Litigation (Platinum/Palladium Physical Action)
•   In re: Platinum and Palladium Commodities Litigation (Platinum/Palladium Futures Action)
•   In re General Electric Co. Securities Litigation
•   In re CNX Gas Corporation Shareholders Litigation
•   Oscar S. Wyatt, Jr. et al. v. El Paso Corporation, et al.
•   In re Par Pharmaceutical Securities Litigation
•   In re Par Pharmaceutical Companies, Inc. Shareholders Litigation
•   In re Delphi Financial Group Shareholders Litigation
•   In re SLM Corporation Securities Litigation
•   In re Del Monte Foods Company Shareholder Litigation
•   Leslie Niederklein v. PCS Edventures!.com, Inc. and Anthony A. Maher
•   In re Beckman Coulter, Inc. Securities Litigation
•   Michael Rubin v. MF Global, Ltd., et al.
•   Allen Zametkin v. Fidelity Management & Research Company, et al.
•   In re BP Prudhoe Bay Royalty Trust Securities Litigation
•   Police and Fire Retirement System of the City of Detroit et al. v. SafeNet, Inc., et al.




                                                                                              P a g e | 15 of 16
        Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 20 of 31


•   In re Limelight Networks, Inc. Securities Litigation
•   In re Gilead Sciences Securities Litigation
•   In re ACS Shareholder Litigation, Consolidated C.A. No. 4940-VCP
•   Lance Provo v. China Organic Agriculture, Inc., et al.
•   In re LDK Solar Securities Litigation
General and Pharmaceutical Antitrust Cases
•   In re Ready-Mixed Concrete Antitrust Litigation
•   In re: Marine Hose Antitrust Litigation
•   Iowa Ready Mixed Concrete Antitrust Litigation
•   In re Potash Antitrust Litigation (II)
•   In re Evanston Northwestern Healthcare Corp. Antitrust Litigation
•   In re Polyurethane Foam Antitrust Litigation
•   In re LIBOR-Based Financial Instruments Antitrust Litigation
•   In re Lorazepam and Clorazepate Antitrust Litigation
•   In re Cardizem CD Antitrust Litigation
•   Vista Healthplan, Inc., and Ramona Sakiestewa v. Bristol-Myers Squibb Co., and American
    BioScience, Inc.
•   In re Lupron Marketing and Sales Practices Litigation
•   In re Terazosin Hydrochloride Antitrust Litigation
•   In re Warfarin Sodium Antitrust Litigation
•   Rosemarie Ryan House, et al. v. GlaxoSmithKline PLC and SmithKline Beecham Corporation
•   Carpenters and Joiners Welfare Fund, et al. v. SmithKline Beecham
•   New Mexico United Food and Commercial Workers Union’s and Employers’ Health and Welfare Trust
    Fund, et al. v. Purdue Pharma L.P.
•   In Re Pharmaceutical Industry Average Wholesale Price Litigation
•   Alma Simonet, et al. v. SmithKline Beecham Corporation, d/b/a GlaxoSmithKline
•   In re Relafen Antitrust Litigation
•   In Re Remeron Direct Purchaser Antitrust Litigation
•   In re TriCor Indirect Purchasers Antitrust Litigation
•   Nichols, et al., v. SmithKline Beecham Corporation
•   In re: DDAVP Indirect Purchaser Antitrust Litigation
Telephone Consumer Protection Act (TCPA) Cases
•   Diana Mey vs. Frontier Communications Corporation
•   Matthew Donaca v. Dish Network, L.L.C.
•   Matthew Benzion and Theodore Glaser v. Vivint, Inc.
•   John Lofton v. Verizon Wireless (VAW) LLC, et al.
•   Lori Shamblin v. Obama for America et al.
•   Ellman v. Security Networks

Consumer Products Case
•   In the Matter of Maxfield and Oberton Holdings, LLC and Craig Zucker, et al. (“Buckyballs Case”)

Representative Case and Client Lists
Representative general lists of A.B. Data’s cases and clients are appended.




                                                                                           P a g e | 16 of 16
                    Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 21 of 31


                                             A.B. DATA, LTD.: REPRESENTATIVE CASE LIST
IT BACK
Ace Marine Rigging & Supply, Inc. v. Virginia Harbor Services, Inc.   In re BISYS Securities Litigation
Acevedo v. Lawyers Title Insurance Corporation                        Black v. Metso Paper USA, Inc.
Aceves, et al. v. Knights Inspection Services, LLC, and Knight        Blaine v. Pressler & Pressler, LLP
In re ACS Shareholders Litigation                                     Blanco v. KeyBank USA, N.A.
In re Adolor Corporation Shareholders Litigation                      Board of Commissioners of the Port of New Orleans v. Virginia
                                                                      Harbor Services Inc.
In re Advanta Corp. ERISA Litigation
                                                                      Bosland v. Warnock Dodge, Inc.
In re Affiliated Computer Services ERISA Litigation
                                                                      Bowe v. Public Storage
In re AIG ERISA Litigation
                                                                      In re BP plc Securities Litigation
In re AirGate PCS, Inc. Securities Litigation
                                                                      In re BP Prudhoe Bay Royalty Trust Securities Litigation
Akins v. Worley Catastrophe Response, LLC
                                                                      Bragg v. Bill Heard Chevrolet, Inc.-Plant City
Alakayak v. All Alaskan Seafoods, Inc.
                                                                      Branham and Smith, et al. v. Crawford & Company
Allen v. HealthPort Technologies, LLC
                                                                      Brattain v. Richmond State Hospital
Alper v. Warnock Ford, Inc.
                                                                      Brennan v. Community Bank
Altier v. Worley Catastrophe Response, LLC
                                                                      Brey Corp. v. Life Time Improvements, Inc.
In re American Italian Pasta Company Securities Litigation
(AIPC Settlement)                                                     Brieger v. Tellabs, Inc.
In re American Italian Pasta Company Securities Litigation            Broad St. Partners Fund v. Dods
(Ernst Settlement)                                                    Brown v. Hayt, Hayt & Landau, LLC
Anderson v. Third Federal Savings and Loan Association                Brown v. Rita's
of Cleveland
                                                                      Brumfield v. Countrywide Home Loans, Inc.
In re Andrx Corporation, Inc.
                                                                      Burns v. First American Bank
Annoreno and Perez, individually, and on behalf of all
others similarly situated v. Claire’s Stores, Inc. and                Bushansky v. Simplicity Bancorp, Inc. et al.
Claire’s Boutiques, Inc.                                              In re Calpine Corporation ERISA Litigation
Arias v. Award Homes, Inc.                                            Canning v. Concord EFS, Inc.
Arteaga v. MODA Furniture, Inc.                                       Capovilla v. Lone Star Technologies, Inc.
In re Assicurazioni Generali S.p.A. Holocaust Insurance Litigation    In re Cardinal Health, Inc. ERISA Litigation
In re Atlas Energy, Inc. Shareholders Litigation                      Carlson v. C.H. Robinson Worldwide, Inc.
Austrian Banks Holocaust Litigation                                   Carlson v. State of Alaska, Commercial Fisheries Entry Commission
Baptista v. Mutual of Omaha Insurance Company                         In the Matter of Determining whether there has been a violation of
Bauman v. Superior Financial Corp.                                    the Consumer Loan Act of Washington by CashCall, Inc. et al.
Beach, et al. v. Citigroup Alternative Investments LLC, et al.        In re Cbeyond, Inc. Securities Litigation
In re Bear Stearns Companies, Inc. ERISA Litigation                   Cement Masons & Plasterers Joint Pension Trust v. TNS, Inc.
In re Beazer Homes USA, Inc. ERISA Litigation                         Cerda v. Associates First Capital Corporation
In re Beckman Coulter, Inc. Securities Litigation                     Cervantes v. RCS Recovery
Benzion v. Vivint, Inc.                                               Chamberlin v. Mullooly
Bergman et al. v. DAP Products Inc., et al. (XHose Litigation)        Chao v. Slutsky
Berry v. Third Federal Savings and Loan Association of                Charlessaint v. Persian Acceptance Corp. et al.
Cleveland, et al.                                                     Clayton v. Velociti, Inc.
Best v. Bluegreen                                                     Clearview Imaging, L.L.C. v. Dairyland Insurance Company
In re BigBand Networks, Inc. Securities Litigation                    Clearview Imaging, L.L.C. v. Mercury Insurance Company of Florida
In re BioScrip, Inc. Securities Litigation                            Clearview Imaging, L.L.C. v. Nationwide Mutual Insurance Company

                                                                                                                                         Page 1 of 6
                                                                                                           A.B. Data, Ltd.: Representative Case List
                                                                                                                        Updated: February 24, 2016
                   Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 22 of 31
Clearview Imaging, L.L.C. v. Progressive Consumers Insurance    Estates of Hampton v. Beverly Enterprises-Arkansas, Inc.
Company
                                                                Estep v. Smythe Volvo, Inc.
Clemons v. Thompson
                                                                Evans v. Stewart Title Guaranty Company
In re CNX Gas Corporation Shareholders Litigation
                                                                In re Facebook, Inc. IPO Securities and Derivative Litigation -
Cohen v. JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A.     NASDAQ
Coleman v. Lincoln Wood Products, Inc.                          Family Open MRI, Incorporated v. Direct General Insurance
                                                                Company
In re Colgate-Palmolive Co. ERISA Litigation
                                                                In re Fannie Mae ERISA Litigation
Collins v. American Consumer Shows, Inc.
                                                                In re Fannie Mae 2008 Securities Litigation
Commonwealth of Massachusetts v. H&R Block, Inc.
                                                                Fernando v. Neopost USA, Inc.
Conlon v. The City of Fernandina Beach
                                                                Fernando v. Priority Mailing Systems
In re Connetics Securities Litigation
                                                                Ferro v. Florida Windstorm Underwriting Association
In re: The Consumers Trust
                                                                Finney v. Stewart Title Guaranty Company
Coppess v. Healthways, Inc.
                                                                In re First Financial Holdings Inc. Shareholders Litigation
Corsello v. Verizon New York, Inc.
                                                                In re FLAG Telecom Holdings, Ltd. Securities Litigation
Cotton v. Ferman Management Services Corporation
                                                                Flood v. Dominguez
Cottrell v. Gardner
                                                                Office of the Attorney General, Department of Legal Affairs,
In re CP Ships Ltd. Securities Litigation
                                                                State of Florida v. KB Home et al.
In re Crestwood Midstream Partners Unitholder Litigation
                                                                Kellman v. Forever 21 Retail, Inc.
Croxall v. Tampa Hund L.P.
                                                                Forsta AP-Fonden, et al. v. St. Jude Medical, Inc., et al.
In re Crude Oil Commodity Futures Litigation
                                                                Francis v. A&E Stores, Inc.
Cruz v. Condor Capital Corporation
                                                                Franco v. Ace Parking Management Inc.
Curtis v. Northern Life Insurance Company
                                                                Fray-Witzer v. Metropolitan Antiques, LLC
Davis v. First Financial Federal Credit Union
                                                                Fray-Witzer v. Olde Stone Land Survey Company, Inc.
In re: DDAVP Indirect Purchaser Antitrust Litigation
                                                                Fremont General Corporation Litigation
DeCario v. Lerner New York, Inc.
                                                                Friedman v. Rayovac Corporation
In re Del Monte Foods Company Shareholder Litigation
                                                                Froumy v. Stark & Stark
In re Delphi Financial Group Shareholders Litigation
                                                                FW Transportation, Inc. v. Associates Commercial Corporation
Deprospo v. The Provident Bank
                                                                In re General Electric Company Securities Litigation
Desai v. ADT Security Services, Inc.
                                                                German Forced Labor Compensation Program (GFLCP)
Di Popolo v. Ramsey Nissan, Inc.
                                                                Gevaerts et al. v. TD Bank, N.A.
In re Diebold ERISA Litigation
                                                                In re Gilead Sciences Securities Litigation
Dishkin v. Tire Kingdom, Inc.
                                                                Gilley v. Ernie Haire Ford, Inc.
In re Dole Food Co., Inc. Stockholder Litigation
                                                                In re Goodrich Shareholders Litigation
Donepudi v. OfficeMax Inc.
                                                                Graham v. Town & Country Disposal of Western Missouri, Inc.
Drury v. Countrywide Home Loans, Inc.
                                                                Greenstein v. Nations Title Agency of Florida, Inc.
Duchene v. Westlake
                                                                Griffin v. Flagstar Bancorp, Inc.
In re Dura Pharmaceuticals, Inc. Securities Litigation
                                                                Groen v. PolyMedica Corporation
Eisenberger v. Boston Service Company, Inc.
                                                                Gulf Coast Injury Center, LLC v. Nationwide Mutual Fire
In re Electronic Data Systems Corp. ERISA Litigation            Insurance Company
In re Emergent Group, Inc. Shareholder Litigation               Haas v. Burlington County
In re: Enterprise Rent-A-Car Wage & Hour Employment Practices   Hall v. The Children's Place Retail Stores, Inc.
Litigation
                                                                Hamilton v. ATX Services Inc.
Epstein v. Sears, Roebuck and Co.
                                                                Hargrave v. TXU Corp.
Estakhrian v. Obenstine et al.
                                                                Harlacher and Woodring v. Members 1st Federal Credit Union

                                                                                                                                   Page 2 of 6
                                                                                                     A.B. Data, Ltd.: Representative Case List
                                                                                                                  Updated: February 24, 2016
                   Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 23 of 31
Harris v. First Regional Bancorp                                    In re Lear Corp. ERISA Litigation
Harris v. Koenig                                                    Lehmann v. Ivivi Technologies, Inc.
In re Hartford Financial Services Group Inc. ERISA Litigation       In re Lehman Brothers Equity/Debt Securities Litigation
Haynes v. Baptist Health                                            In re Lernout & Hauspie Securities Litigation (Directors and FLV
                                                                    Settlements)
In re: Hearst-Argyle Shareholder Litigation
                                                                    In re Lernout & Hauspie Securities Litigation (KPMG Settlement)
Hellmers v. Countrywide Home Loans, Inc.
                                                                    Leslie Niederklein v. PCS Edventures!.com, Inc.
Hess v. Oriole Homes Corp.
                                                                    Li v. Bowers et al. (Square 1 Financial Case)
Hill v. American Medical Security Life Insurance Company
                                                                    Lilly v. Oneida Ltd. Employee Benefits Admin. Comm.
Hill v. Countrywide Home Loans, Inc.
                                                                    In re Limelight Networks, Inc. Securities Litigation
Hockenberry v. People First Federal Credit Union
                                                                    Long v. Eschelon Telecom, Inc.
Holley v. Kitty Hawk, Inc.
                                                                    The Louisiana Municipal Police Employees Retirement System v.
In re Holocaust Victim Assets Litigation (Swiss Banks) (HVAP)
                                                                    Deloitte & Touche LLP
Hudson United Bank v. Chase
                                                                    Lyons, et al. v. Litton Loan Servicing, LP, et al.
Hughley v. Maryland Casualty Company
                                                                    Mann & Company, PC v. C-Tech Industries, Inc.
Hunt v. PacifiCare Life and Health Insurance Company
                                                                    Mann v. Lawyers Title Insurance Corporation
Hutt v. Martha Stewart Living Omnimedia, Inc.
                                                                    Mantzouris v. Scarritt Motor Group, Inc.
Hutson v. Baptist Health
                                                                    In re Marine Hose Antitrust Litigation (Bridgestone Settlement)
In re ICG Communications, Inc. Securities Litigation
                                                                    In re Marine Hose Antitrust Litigation (Dunlop Settlement)
Ikuseghan v. MultiCare Health System
                                                                    In re Marine Hose Antitrust Litigation (Parker Settlement)
The State of Illinois v. Au Optronics Corporation et al.
                                                                    In re Marine Hose Antitrust Litigation (Trelleborg Settlement)
In re: InfoSonics Securities Litigation
                                                                    In re Marine Hose Antitrust Litigation (Yokohama Settlement)
In re ING Groep, N.V. ERISA Litigation
                                                                    In re Marsh ERISA Litigation
In re International Business Machines Corp. Securities Litigation
                                                                    In re Martek Biosciences Corp. Securities Litigation
International Commission on Holocaust Era Insurance Claims
                                                                    Martin v. aaiPharma, Inc.
(ICHEIC)
                                                                    Martin v. Dun & Bradstreet, Inc.
In re Iowa Ready-Mixed Concrete Antitrust Litigation
                                                                    Martin v. Foster Wheeler Energy Corporation
In re J. Crew Group, Inc. Shareholders Litigation
                                                                    In Re Massey Energy Co. Securities Litigation
In re JDS Uniphase Corporation ERISA Litigation
                                                                    In the Matter of Maxfield and Oberton Holdings, LLC
Johnson v. Navient Solutions Inc.
                                                                    Mayer v. Administrative Committee of the Smurfit-Stone
Kalow & Springut, LLP v. Commence Corporation
                                                                    Container Corporation Retirement Plans
Katz et al. v. Live Nation Worldwide, Inc.
                                                                    Mayes v. The Geo Group, Inc.
Katz and Davidson v. Live Nation Worldwide, Inc.
                                                                    Mayotte v. Associated Bank, N.A.
Kay v. Wells Fargo & Company
                                                                    In re MBNA Corp. Securities Litigation
Kemp v. DataBank IMX, LLC
                                                                    Meadows v. Clearwater Bay Marketing, LLC
In re Kinder Morgan Energy Partnership, L.P. Capex Litigation
                                                                    Means v. River Valley Financial Bank
In re: King Pharmaceuticals, Inc. Securities Litigation
                                                                    In re Merck & Co. Inc. Vytorin ERISA Litigation
Kolluri v. Belco Community Credit Union
                                                                    Medoff v. CVS Caremark Corporation et al.
Krakauer v. Dish Network L.L.C.
                                                                    Merrimon v. UNUM Life Insurance Company of America
Kreher v. City of Atlanta, Georgia
                                                                    In re Metavante Technologies, Inc. Shareholder Litigation
Kubota v. Walker
                                                                    In re Metrologic Instruments, Inc. Shareholders Litigation
The Lafayette Life Insurance Company v. City of Menasha
                                                                    Mey v. Herbalife International, Inc.
Laffan v. Santander Bank, N.A., et al.
                                                                    Mey v. Interstate National Dealer Services, Inc., et al.
Lara, et al., v. G & E Florida Contractors, LLC
                                                                    In re Micromuse, Inc. Securities Litigation
In re LDK Solar Securities Litigation
                                                                    Milford & Ford Associates, Inc. v. Cell-Tek, LLC
                                                                                                                                      Page 3 of 6
                                                                                                        A.B. Data, Ltd.: Representative Case List
                                                                                                                     Updated: February 24, 2016
                   Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 24 of 31
Miller v. Weltman, Weinberg & Reis Co., L.P.A.                     Paskowitz v. Ernst & Young, LLP (Motive, Inc.)
In re: MK Resources Company Shareholders Litigation                Patel v. Baluchi’s Indian Restaurant
Montalvo v. Tripos, Inc.                                           Payson v. Capital One Home Loans, LLC (FLSA Settlement)
Moore v. The Hertz Corporation                                     Payson v. Capital One Home Loans, LLC (KWPA Settlement)
In re Morgan Asset Management, Inc.                                Pension Trust Fund for Operating Engineers v.
(Kelsoe and Weller Settlements)                                    Assisted Living Concepts, Inc.
Morrison v. MoneyGram International, Inc.                          Pereira v. Foot Locker, Inc.
Mortgage Settlement Consumer Restitution Program                   Perez v. Rent-A-Center, Inc.
(Foreclosure Restitution Program and Bank of America Victims
                                                                   Pettway v. Harmon Law Offices, P.C.
Program)
                                                                   Pfeiffer and McElroy derivatively on behalf of Occidental
In re Motive, Inc. Securities Litigation
                                                                   Petroleum Corporation v. Abraham et al. and Occidental
Mozenter v. Nalco Holding Company                                  Petroleum Corporation
Mukoma v. Fleet Lease Network Inc.                                 In re: PFF Bancorp, Inc. ERISA Litigation
Mulhern v. MacLeod d/b/a ABC Mortgage Company                      Pickett v. Triad Financial Corporation
Munday v. Navy Federal                                             In Re: Platinum And Palladium Commodities Litigation
In re: National City Corporation Securities, Derivative & ERISA    Police and Fire Retirement System of the City of Detroit,
Litigation                                                         Plymouth County Retirement System v. SafeNet, Inc.
In re Neustar, Inc. Securities Litigation                          Politi v. Pressler & Pressler, LLP
The Department of the Treasury of the State of New Jersey          Pollard, et al. v. ETS PC, Inc. (f/k/a Eberl's Temporary Services,
and its Division of Investment v. Cliffs Natural Resources Inc.,   Inc.) et al.
et al.
                                                                   Pollitt v. DRS Towing, LLC
The People of the State of New York v. SKS Associates, LLC
                                                                   In re Potash Antitrust Litigation (II)
In re NII Holdings, Inc., Securities Litigation
                                                                   Premier Open MRI, LLC v. Progressive American Ins. Co.
Norflet v. John Hancock Life Insurance Company
                                                                   Project HEART—Holocaust Era Asset Restitution Taskforce
Norris and Tatem v. Eichenbaum & Stylianou, LLC, et al.
                                                                   In re Prospect Medical Holdings, Inc. Shareholders Litigation
In re Novamed, Inc. Shareholders Litigation
                                                                   Provo v. China Organic Agriculture, Inc.
NSL Capital Management v. Gorman
                                                                   Public Pension Group v. KV Pharmaceutical Co.
Nthenge v. Pressler and Pressler, LLP
                                                                   Puritan Budget Plan, Inc. v. Amstar Insurance Company
In re: NX Networks Securities Litigation
                                                                   Quaak v. Dexia, S.A.
Obermeyer v. Marinemax East, Inc.
                                                                   Ragsdale v. SanSai USA, Inc.
Olivo v. Homecomings Financial LLC
                                                                   Ramirez v. GreenPoint Mortgage Funding, Inc.
Open MRI of Pinellas, Inc. v. Atlanta Casualty Insurance Company
                                                                   Rational Strategies Fund v. Demere, Jr.
Ori v. Fifth Third Bank and Fiserv, Inc.
                                                                   Rational Strategies Fund v. Hill
In re: Ortiz v. Aurora Health Care, Inc.
                                                                   Raul v. Western Liberty Bancorp
Osborn v. EMC Corporation
                                                                   In re RBC Dain Rauscher Overtime Litigation
In re OSI Pharmaceuticals, Inc. Securities Litigation
                                                                   In re RCN Corporation ERISA Litigation
Otte v. Life Insurance Company of North America
                                                                   In re Ready-Mixed Concrete Antitrust Litigation
Overby v. Tyco International Ltd.
                                                                   Reeves, et al. v. Zealandia Holding Company, Inc., f/k/a Festiva
Ownby v. Citrus County, Florida                                    Hospitality Group, Inc., et al.
In re: Pacific Gateway Exchange, Inc. Securities Litigation        In re Reliant Securities Litigation
Paliotto v. Johnny Rockets Group, Inc.                             In re RenaissanceRe Holdings Ltd. Securities Litigation
In re Par Pharmaceutical Companies, Inc. Shareholders Litigation   In re R.H. Donnelley Corp. ERISA Litigation
In re Par Pharmaceutical Securities Litigation                     Roberti v. OSI Systems, Inc.
Parker v. American Medical Security Group, Inc.                    Rodriguez v. Fulton Bank, N.A.
Parthiban v. GMAC Mortgage Corporation                             Rolark v. Lawyers Title Insurance Corporation


                                                                                                                                       Page 4 of 6
                                                                                                         A.B. Data, Ltd.: Representative Case List
                                                                                                                      Updated: February 24, 2016
                   Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 25 of 31
Rubin v. MF Global, Ltd.                                      Stein v. Pactiv Corporation
Rufo v. Alpha Recovery Corp.                                  In re: Sterling Financial Corporation Securities Class Action
Rupp v. Thompson                                              Stoffels v. SBC Communications, Inc.
S. Parker Hardware Mfg. Corp. v. AT&T Corp.                   In re Stone & Webster, Inc. Securities Litigation
Saint Pete MRI v. Hartford                                    In re: Supervalu, Inc. Securities Litigation
Saint Pete MRI v. Auto Club South Insurance Company           In re Suprema Specialties, Inc. Securities Litigation
Saint Pete MRI v. First Acceptance Insurance Company          In re Susser Holdings Corp. Stockholder Litigation
Saint Pete MRI v. First Floridian Auto and Home Insurance     Sutterfield v. Carney
Company
                                                              In Re Swisher Hygiene, Inc. Securities and Derivative Litigation
Saldana v. C & C Unisex
                                                              In re Symbol Technologies, Inc. Securities Litigation
Sam v. White
                                                              In re Take-Two Interactive Securities Litigation and SEC v. Brant
Santos v. Silver
                                                              Tannlund v. Real Time Resolutions, Inc.
Scher v. Oxford Health Plans, Inc.
                                                              Taylor v. McKelvey (Monster Worldwide, Inc.)
In re Schering-Plough Corp. Enhance ERISA Litigation
                                                              Taztia XT Securities Litigation
In re Schering-Plough Corp. ERISA Litigation
                                                              In re TD Banknorth Shareholders Litigation
Schmitz v. Liberty Mutual Insurance Company
                                                              In re Terex Corp. ERISA Litigation
In re Scottish Re Group Securities Litigation
                                                              In re Ticketmaster Entertainment Shareholder Litigation
In re Sears, Roebuck & Co. ERISA Litigation
                                                              In re Tower Group International, Ltd. Securities Litigation
SEC v. Anderson
                                                              In re Tower Group International, Ltd. Shareholder Litigation
SEC v. Gen-See Capital Corporation and Richard S. Piccoli
                                                              In re: Tyson Foods, Inc. Securities Litigation
SEC v. RenaissanceRe Holdings Ltd.
                                                              In the Matter of UBS Financial Services Inc. of Puerto Rico
In re SEC v. Rockford Funding Group
                                                              Ultra Open MRI Corporation v. Hartford Casualty Insurance
In re SEC v. Take-Two Interactive Software, Inc.              Company
SEC v. Tecumseh Holdings Corporation                          Ultra Open MRI Corporation v. Nationwide Assurance Company
SEC v. The BISYS Group, Inc.                                  United Consumer Financial Services Company v. William Carbo v.
                                                              A&M Merchandising, Inc.
SEC v. Value Line, Inc.
                                                              Valley National Bank v. Cahn
SEC v. WexTrust Capital, LLC
                                                              Valuepoint Partners, Inc. v. ICN Pharmaceuticals, Inc.
SEC v. Zomax, Inc.
                                                              In re Vaso Active Pharmaceuticals Derivatives Litigation
Serino v. Kenneth Lipper v. PricewaterhouseCoopers, LLP
                                                              In re Vaso Active Pharmaceuticals Securities Litigation
In re Sexy Hair Concepts, LLC
                                                              Veal v. Crown Auto Dealerships, Inc.
In re SFBC International Securities & Derivative Litigation
                                                              In re Viisage Technology, Inc. Securities Litigation
Shane v. Edge
                                                              In re VisionAmerica, Inc. Securities Litigation
Sheikh v. Maxon Hyundai, Inc.
                                                              Von Friewalde v. Boeing Aerospace Operations, Inc.
Silke v. Irwin Mortgage Corporation
                                                              In re Vonage Initial Public Offering (IPO) Securities Litigation
Sivsubramanian v. DNC Health Corp.
                                                              Walker v. Hill Wallack LLP
In re SLM Corporation Securities Litigation
                                                              Walter v. Level 3 Communications, Inc.
Smith v. Mill-Tel, Inc.
                                                              In re Warner Chilcott Limited Securities Litigation
Smolkin v. Leviton Manufacturing Co., Inc.
                                                              Warren v. Orkin Exterminating Company, Inc.
Soden v. East Brunswick Buick-Pontiac-GMC, Inc.
                                                              State of Washington v. Au Optronics Corp., et al.
Sokoloski v. Stewart Title Guaranty Company Settlement
                                                              Wells v. DTD Enterprises, Inc.
Sonoda v. Amerisave
                                                              Brown v. Wells Fargo & Company
Southeast Texas Medical Associates, LLP v. VeriSign, Inc.
                                                              Wenger v. Cardo Windows, Inc.
Special Situations Fund III, L.P. v. Quovadx, Inc.
                                                              Wenger v. Freehold Subaru, LLC
Steele v. GE Money Bank

                                                                                                                                 Page 5 of 6
                                                                                                   A.B. Data, Ltd.: Representative Case List
                                                                                                                Updated: February 24, 2016
                  Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 26 of 31
White v. E-Loan, Inc.
White v. Wells Fargo, N.A.
Will v. American Equity Mortgage, Inc.
Williams v. CBE Group
Wisniak v. Mirant Americas Generation, LLC
Wood v. New Century Financial Services, Inc.
Wyatt v. El Paso Corporation
Herrera v. Wyeth ERISA Litigation
Yang v. Focus Media Holding Limited
Yariv v. AT&T Corp.
Yingling v. eBay, Inc.
Yost v. First Horizon
Young v. Heimbuch
In re: YRC Worldwide, Inc. ERISA Litigation
Zametkin v. Fidelity Management & Research Company
Zelnik v. Citation Homes, Inc.
Zilhaver v. UnitedHealth Group Incorporated
In re Zomax, Inc. Securities Litigation




                                                                                                        Page 6 of 6
                                                                          A.B. Data, Ltd.: Representative Case List
                                                                                       Updated: February 24, 2016
                     Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 27 of 31


                                          A.B. DATA, LTD.: REPRESENTATIVE CLIENT LIST

Abbey Spanier, LLP                                              Biggs & Battaglia
Abraham, Fruchter & Twersky, LLP                                The Bilek Law Firm, L.L.P.
Abrams & Bayliss LLP                                            Block & Leviton LLP
Ademi & O’Reilly, LLP                                           Bock & Hatch, LLC
Ajamie LLP                                                      Bohrer Law Firm, L.L.C.
Akerman LLP                                                     Bond, Schoeneck & King PLLC
Akin Gump Strauss Hauer & Feld LLP                              Bonnett, Fairbourn, Friedman & Balint, P.C.
Aldrich Law Firm, Ltd.                                          Borsellino, PC
Alston & Bird LLP                                               Bottini & Bottini, Inc.
Anderson Kill P.C.                                              Brady & Associates
Anderson + Wanca                                                Bressler, Amery & Ross, P.C.
Andrews & Springer LLC                                          The Briscoe Law Firm, PLLC
Ankcorn Law Firm, PC                                            Broderick Law, P.C.
Arent Fox LLP                                                   Bromberg Law Office, P.C.
Atkinson & Brownell, P.A.                                       Law Office of Brown & Associates
Office of the Attorney General, State of Arizona                The Brualdi Law Firm, P.C.
Office of the Attorney General, Department of Legal Affairs,    Buchalter, Hoffman & Dorchak Law Firm
State of Florida                                                Buchanan Ingersoll & Rooney PC
Office of the Illinois Attorney General                         Burke Law Offices, LLC
Office of the Attorney General, State of Indiana                Burns Charest LLP
Office of the Attorney General, Commonwealth of Massachusetts   Bush Law Firm, PC
Office of the Attorney General, State of New York               Butler Weihmuller Katz Craig LLP
Washington State Office of the Attorney General                 Cafferty Clobes Meriwether & Sprengel LLP
Bailey & Glasser LLP                                            Law Office of Michael T. Callahan
Baker & Hostetler LLP                                           Carlton Fields Jorden Burt P.A.
Ballard Spahr LLP                                               Carney Bates & Pulliam, PLLC
Banker Lopez Gassler P.A.                                       Law Offices of Jeffrey G. Casurella
Bared & Associates PA                                           Catlett Law Firm, PLC
Barnes Law Group                                                Chaffin & Burnsed, PLLC
Barnow and Associates, P.C.                                     Champion Law LLC
Barrack, Rodos & Bacine                                         Chavez & Gertler LLP
S. Barrett, P.C.                                                Chimicles & Tikellis LLP
Barrett Johnston Martin & Garrison, LLC                         Chitwood Harley Harnes LLP
Law Offices of James V. Bashian, P.C.                           Law Office of Glen H. Chulsky
Baskin Law Firm                                                 Choate Hall & Stewart LLP
Bell & Brigham                                                  Law Offices of J. Mitchell Clark
Benesch Friedlander Coplan & Aronoff LLP                        Clark • Martino, P.A.
Bennett Bigelow & Leedom, P.S.                                  Cleary Gottlieb Steen & Hamilton LLP
Berens Law LLC                                                  Clifford Chance
Berger & Montague, P.C.                                         Climaco, Wilcox, Peca, Tarantino & Garofoli Co., L.P.A.
Berke, Berke & Berke                                            Coblentz Patch Duffy & Bass LLP
Berman DeValerio                                                Cohen & Malad, LLP
Bernstein Liebhard LLP                                          Cohen Milstein Sellers & Toll PLLC
Bernstein Litowitz Berger & Grossmann LLP                       Cohen, Placitella & Roth, P.C.
Bernstein & Miller, P.A.                                        Cohn Lifland Pearlman Herrmann & Knopf LLP
Betts, Patterson & Mines, P.S.                                  Cole Schotz P.C.

                                                                                                                                   Page 1 of 5
                                                                                                     A.B. Data, Ltd.: Representative Client List
                                                                                                                  Updated: February 26, 2016
                     Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 28 of 31
Complex Litigation Group LLC                                  Gainey McKenna & Egleston
Connolly Gallagher LLP                                        Law Office of Dalinda B. Garcia, P.C.
Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow,        Gardy & Notis, LLP
Schefer, Gutterman, Kraft, Klein                              Garwin Gerstein & Fisher LLP
Consumer Advocacy Center, P.C.                                Gibson, Dunn & Crutcher LLP
Consumer Lawyers Group                                        Gilman Law LLP
Cooch and Taylor                                              Girard Gibbs LLP
Cooley LLP                                                    Giskan Solotaroff & Anderson LLP
Cravath, Swaine & Moore LLP                                   Godfrey & Kahn S.C.
Criden & Love, P.A.                                           Gottesdiener Law Firm, PLLC
Day Pitney LLP                                                Gottlieb & Associates
de La Parte & Gilbert, P.A.                                   Grant & Eisenhofer P.A.
Dechert LLP                                                   Gravely & Pearson, L.L.P.
Dickie, McCamey & Chilcote, P.C.                              Green & Noblin, P.C.
Law Office of Dimitrios Kolovos, LLC                          Greenberg Traurig, LLP
DiTommaso • Lubin                                             Greene & Schultz
The Divale Law Group, P.A.                                    Greenwald Davidson Radbil PLLC
DLA Piper LLP (US)                                            Grissom Law Office
Loren Domke, P.C.                                             Grossman Roth Yaffa Cohen
Donelon, P.C.                                                 Hagens Berman Sobol Shapiro LLP
Dorsey & Whitney LLP                                          Roderick V. Hannah, Esq., P.A.
Duane Morris LLP                                              Harwood Feffer LLP
The Law Office of Pelayo Duran                                Hicks Thomas LLP
Robert J. Dyer III Law Office                                 Hill Wallack LLP
Edelman, Combs, Latturner & Goodwin, LLC                      Hill Ward Henderson
Edelson PC                                                    Hinshaw & Culbertson LLP
Eisenstadt Law Group, P.A.                                    Hoffman Libenson Saunders & Barba
Law Office of David W. Engstrom                               Hogan Lovells
Entwistle & Cappucci LLP                                      Holland & Knight LLP
Faruqi & Faruqi, LLP                                          Hollis Wright Clay & Vail P.C.
Fay Law Group PLLC                                            Hughes Brown, PLLC
Federman & Sherwood                                           Hughes Hubbard & Reed LLP
Feinstein Doyle Payne & Kravec, LLC                           Ice Miller LLP
Feldman Shepherd Wohlgelernter Tanner Weinstock & Dodig LLP   Irvine Law Group, LLP
Fields Howell LLP                                             Government of Israel
Fieschko & Associates, Inc.                                   Izard Nobel LLP
Figari & Davenport                                            The Jackson Law Group, PLLC
Finazzo Cossolini O’Leary Meola & Hager, LLC                  Jackson Lewis P.C.
Fineman Krekstein & Harris P.C.                               Jacobs Scholz & Associates, LLC
Finkelstein & Krinsk LLP                                      James P.A.
Finkelstein Thompson LLP                                      Jeeves Law Group
Finn Law Group                                                Jenner & Block
Flaster/Greenberg                                             Johnson & Benjamin LLP
Flitter Milz, P.C.                                            Johnson & Weaver, LLP
Foley Bryant Holloway & Raluy PLLC                            Jolley Urga Woodbury & Little
Foote, Mielke, Chavez & O’Neil, LLC                           Jones Day
Freshfields Bruckhaus Deringer US LLP                         Law Office of Justian Jusuf APC
Friday, Eldredge & Clark, LLP                                 K&L Gates LLP
Friedlander & Gorris, P.A.                                    Kahn Swick & Foti LLC


                                                                                                                               Page 2 of 5
                                                                                                 A.B. Data, Ltd.: Representative Client List
                                                                                                              Updated: February 26, 2016
                    Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 29 of 31
Kantrowitz, Goldhamer & Graifman, P.C.               Law Offices of Sahag Majarian II
Kaplan Fox & Kilsheimer LLP                          Malesovas Law Firm
Katten Muchin Rosenman LLP                           Margolis Edelstein
Katz & Korin PC                                      Marovitch Law Firm, LLC
E. Clinch Kavanaugh P.A.                             Marshall Dennehey Warner Coleman & Goggin, P.C.
Keker & Van Nest LLP                                 Mase Lara, P.A.
Keller Rohrback L.L.P.                               Mayer Brown
Kendall Law Group, LLP                               The McCleery Law Firm
Keogh Law, Ltd.                                      Law Office of Matthew McCue
Kershaw, Cutter & Ratinoff LLP                       McDermott Will & Emery
Kessler Topaz Meltzer & Check, LLP                   McDonald Carano Wilson LLP
Kilpatrick Townsend & Stockton LLP                   McDonald Hopkins LLC
The Kim Law Firm, LLC                                The Law Office of Christopher J. McGinn
King & Spalding                                      McGuire Law, P.C.
Kirby McInerney LLP                                  McGuireWoods LLP
Kirby Noonan Lance & Hoge LLP                        McTigue Law LLP
Kirkland & Ellis LLP                                 Mehri & Skalet, PLLC
Klafter Olsen & Lesser LLP                           Merlin Law Group, P.A.
Klein Kavanagh Costello, LLP                         Milbank, Tweed, Hadley & McCloy LLP
Kobre & Kim LLP                                      Milberg LLP
Kohn Swift & Graf, P.C.                              Miles & Stockbridge P.C.
Korein Tillery                                       Miller, Canfield, Paddock and Stone, P.L.C.
Korth Law Office                                     Miller Law LLC
The Koval Firm, LLC                                  Mirick, O’Connell, DeMallie & Lougee, LLP
Kramer Levin Naftalis & Frankel LLP                  Mitchell, Blackstock, Ivers, Sneddon & Marshall, PLLC
Kwall, Showers, Barack & Chilson, PA                 Molleur Law Office
LG Law LLC                                           Montes & Associates Law Firm
Labaton Sucharow LLP                                 Montgomery McCracken Walker & Rhoads LLP
The Lambert Firm                                     Moore & Van Allen PLLC
Latham & Watkins LLP                                 Morgan, Lewis & Bockius LLP
Leavengood, Dauval, Boyle & Meyer, P.A.              Morris, Nichols, Arsht & Tunnell LLP
The Lee Firm                                         Morrison & Foerster LLP
Lemberg Law LLC                                      Motley Rice LLC
León Cosgrove LLC                                    Munley Law
Levi & Korsinsky LLP                                 Murray Murphy Moul + Basil LLP
Lieff Cabraser Heimann & Bernstein, LLP              National Consumer Law Center, Inc.
Lifshitz & Miller                                    Neal, Gerber & Eisenberg LLP
John Linkosky & Associates                           Law Offices of Bohdan Neswiacheny
Litchfield Cavo LLP                                  New York State Department of Labor
Lite DePalma Greenberg, LLC                          Nix, Patterson & Roach, LLP
Locke Lord LLP                                       Law Offices of Stephen J. Nolan, Chartered
Locks Law Firm                                       Nolan Caddell Reynolds
Loevy & Loevy                                        Norris Law Firm PLLC
Loren Domke, P.C.                                    Norton Rose Fulbright US LLP
Lovell Stewart Halebian Jacobson LLP                 O’Melveny & Myers LLP
Lowenstein Sandler LLP                               O’Quinn Stumphauzer & Sloman, P.L.
Lowey Dannenberg Cohen & Hart, P.C.                  Page Perry (Perry Law Firm, LLC)
Ludwig Law Firm PLC                                  The Pappas Group
Lueddeke Law Firm                                    Law Office of Edgar Pauk


                                                                                                                      Page 3 of 5
                                                                                        A.B. Data, Ltd.: Representative Client List
                                                                                                     Updated: February 26, 2016
                     Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 30 of 31
Paul Hastings LLP                                           Schwartz Semerdjian Cauley & Moot LLP
Paul, Weiss, Rifkind, Wharton & Garrison LLP                Shapiro Haber & Urmy LLP
Pepper Hamilton LLP                                         Shavitz Law Group, P.A.
Perkins Coie LLP                                            Shipman & Wright, L.L.P.
Podvey, Meanor, Catenacci, Hildner, Cocoziello & Chattman   Shook, Hardy & Bacon L.L.P.
Pomerantz LLP                                               Shutts & Bowen LLP
Carl D. Poplar, P.A.                                        Sidley Austin LLP
Potter Anderson & Corroon LLP                               Sills Cummis & Gross P.C.
Potter Minton                                               Simpson Thacher & Bartlett LLP
The Powell Law Firm                                         Skadden, Arps, Slate, Meagher & Flom LLP and Affiliates
Poyner Spruill LLP                                          Sly James Law Firm
Pressler and Pressler, LLP                                  Smith Mackinnon Et Al
Preti, Flaherty, Beliveau & Pachios, Chartered, LLP         Smyser Kaplan & Veselka, L.L.P.
Prickett, Jones & Elliott, P.A.                             Spector Roseman Kodroff & Willis, P.C.
Proctor Heyman Enerio LLP                                   Speights & Worrich
Proskauer Rose LLP                                          Sprenger + Lang, PLLC
Provost Umphrey Law Firm L.L.P.                             Squire Patton Boggs
Quarles & Brady LLP                                         Squitieri & Fearon, LLP
Quinn Emanuel Urquhart & Sullivan, LLP                      Starzyk & Associates, P.C.
Reed Smith LLP                                              Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.
Reilly Like & Tenety                                        Steptoe & Johnson LLP
William Riback LLC                                          Philip D. Stern & Associates, LLC
Richards, Layton & Finger, P.A.                             Stinson Leonard Street LLP
Rigrodsky & Long, P.A.                                      Stone Bonner & Rocco LLP
Law Offices of Stephen H. Ring, P.C.                        Stradley Ronon Stevens & Young, LLP
Robbins Arroyo LLP                                          Stull, Stull & Brody
Robbins Geller Rudman & Dowd LLP                            Sullivan & Cromwell LLP
The Roberts Law Firm                                        Sulloway & Hollis, P.L.L.C.
Ronald Frederick & Associates Co., L.P.A.                   Susman Godfrey L.L.P.
Rose, Klein & Marias, LLP                                   Gary J. Takacs, P.A.
Rosenthal, Monhait & Goddess, P.A.                          Tanner Bishop Attorneys
Rosman & Germain LLP                                        Thierman Buck Law Firm, LLP
Ross Aronstam & Moritz LLP                                  Thompson Hine
Craig E. Rothburd, P.A.                                     Tousley Brain Stephens PLLC
Paul S. Rothstein & Associates                              Travis Law Group
Rozwood & Company, APC                                      Trenam Law
Ruckelshaus Kautzman Blackwell Bemis & Hasbrook             Trief & Olk
Ryan & Maniskas, LLP                                        Troutman Sanders LLP
SL Chapman LLC                                              United States Consumer Product Safety Commission
Sacher, Zelman, Hartman, P.A.                               United States Securities and Exchange Commission
Sacks & Sacks, PC                                           Vianale & Vianale LLP
Sandberg Phoenix & von Gontard P.C.                         Vinson & Elkins LLP
Sanford Heisler Kimpel, LLP                                 Wachtell, Lipton, Rosen & Katz
Sarraf Gentile LLP                                          Walfish & Noonan, LLC
Saxena White P.A.                                           Wardell & Quezon, P.A.
Law Office of David Schafer, PLLC                           State of Washington, Department of Financial Institutions, Division of
Schiller & Pittenger, P.C.                                  Consumer Services
Schoengold & Sporn, P.C.                                    Watton Law Group
Schrader, Byrd & Companion, PLLC                            Brian L. Weakland Law Office


                                                                                                                              Page 4 of 5
                                                                                                A.B. Data, Ltd.: Representative Client List
                                                                                                             Updated: February 26, 2016
                   Case 1:17-cv-00411-PB Document 126-1 Filed 03/18/20 Page 31 of 31
Weil, Gotshal & Manges LLP
Weinstein Law Firm
The Weiser Law Firm P.C.
WeissLaw LLP
Weltman, Weinberg & Reis Co., LPA
Westrup Klick, LLP
WhatleyKallas, LLP
White & Case LLP
White & MacDonald, LLP
Theresa I. Wigginton, P.A.
Wilentz, Goldman & Spitzer P.A.
The Law Offices of David M. Wise, P.A.
Williams & Connolly LLP
Williams Cuker Berezofsky
Willkie Farr & Gallagher LLP
Wilmer Cutler Pickering Hale and Dorr LLP
Wilson Elser Moskowitz Edelman & Dicker LLP
Wimmer Stiehl & McCarthy
Winstead PC
Winston & Strawn LLP
Wites & Kapetan P.A.
The Law Offices of Steven L. Wittels, P.C. (Wittels Law)
Wolf Haldenstein Adler Freeman & Herz LLP
The Wolf Law Firm, LLC
Wolf Popper LLP
Wong Fleming
Young Conaway Stargatt & Taylor, LLP
Zamansky LLC
Zimmerman Reed, LLP
Zwerling, Schachter & Zwerling, LLP




                                                                                                        Page 5 of 5
                                                                          A.B. Data, Ltd.: Representative Client List
                                                                                       Updated: February 26, 2016
